Citation Nr: 1105032	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-34 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for tinnitus.

2.  Entitlement to a compensable initial rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1952 to September 
1955.    

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in June 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

Although the RO has determined that new and material evidence has 
been received to reopen the claim for service connection for 
tinnitus, the Board has a jurisdictional responsibility to make 
an independent determination as to whether new and material 
evidence has been received.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  Therefore, the issue has been characterized as 
noted on the title page.  In the Board's view, its determination 
in this regard would be premature prior to the development 
directed in this remand, as it could result in a prejudicial 
final adjudication prior to affording the Veteran the assistance 
in the development of his claim required by statute and VA 
regulations.  See 38 U.S.C.A. § 5103A(a)-(c) (West 2002); 
38 C.F.R. § 3.159(c)-(c) (2010); Bernard v. Brown, 4 Vet. App. 
384 (1993).

The Board notes that the Veteran requested a hearing in 
connection with the current claims.  The hearing was scheduled 
for August 2010 and the Veteran was notified by letter dated in 
June 2010.  The Veteran subsequently withdrew his request for a 
hearing in a letter dated in July 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a November 2005 rating decision, the RO denied service 
connection for tinnitus. The Veteran was notified of the decision 
and of his appellate rights in December 2005, but did not file an 
appeal.

2.  The evidence received since the November 2005 rating decision 
is new; however, it does not raise a reasonable possibility of 
substantiating the underlying claim of service connection for 
tinnitus.

3.  The Veteran's bilateral hearing loss is shown to have been 
manifested by a Level I hearing loss for the right ear and a 
Level IV hearing loss for the left ear in December 2006.

4.  The Veteran's bilateral hearing loss is shown to have been 
manifested by a Level I hearing loss for the right ear and a 
Level VIII hearing loss for the left ear in June 2007.

5.  The Veteran's bilateral hearing loss is shown to have been 
manifested by a Level I hearing loss for the right ear and a 
Level IV hearing loss for the left ear in October 2010.


CONCLUSIONS OF LAW

1.  The RO's November 2005 decision denying service connection 
for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2010).

2.  The evidence received since the November 2005 RO rating 
decision is not new and material; the claim of entitlement to 
service connection for tinnitus is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected bilateral hearing loss are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.321, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Specific to requests to reopen, the claimant must be notified of 
both the reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Here, as to the Veteran's application to 
reopen a claim of entitlement to service connection for tinnitus, 
the notice letter provided to him in March 2007 included the 
criteria for reopening a previously denied claim, the criteria 
for establishing service connection, and information concerning 
why the claim was previously denied.  As such, the Board finds 
that adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were found 
insufficient in the previous denial.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Here, in regard to the Veteran's claim of entitlement to an 
initial compensable evaluation for bilateral hearing loss, the 
Veteran is challenging the initial evaluation assigned following 
the grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA treatment records.  The 
appellant was afforded VA medical examinations in November 2005, 
June 2007, and October 2010.  Significantly, neither the 
appellant nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Application to Reopen

In a November 2005 RO rating decision, the Veteran was denied 
service connection for tinnitus on the basis that, although he 
had exposure to artillery fire in service, he had indicated that 
he had an onset of tinnitus one to two years prior to his VA 
medical examination in November 2005 and, as such, the VA 
examiner opined that the Veteran's tinnitus was no likely related 
to his military gun exposure 50 years prior.  At the time of the 
November 2005 RO rating decision the pertinent evidence of record 
included the Veteran's service treatment records, a record of VA 
treatment dated in December 2004, and VA Compensation and Pension 
(C&P) examination reports, dated in December 2004 and November 
2005.

The November 2005 RO rating decision became final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  However, if new and 
material evidence is presented or secured with respect to a claim 
that has been disallowed the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Where the claim is filed on or after August 29, 2001, under 38 
C.F.R. § 3.156(a), evidence is considered "new" if it was not 
previously submitted to agency decision makers.  "Material" 
evidence is evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 
110 (2010).  For the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Veteran filed his application to reopen a claim of 
entitlement to service connection for tinnitus in December 2006.  
The pertinent evidence received since the November 2005 RO rating 
decision includes VA treatment records dated November 2003 to 
October 2010; VA C&P audiological examination reports dated in 
June 2007 and October 2010; and statements of the Veteran.

The Board notes that in May 2005 the Veteran reported tinnitus 
and in December 2006 the Veteran reported tinnitus as a ringing 
periodically in the right ear and pulsing in the left ear.  In 
August 2007 the Veteran was noted to have a long standing history 
of tinnitus.

At the VA C&P audiological examination in June 2007 the Veteran 
reported bilateral constant tinnitus.  The Veteran could not 
place a date of onset for the tinnitus.  However, the examiner 
noted that the Veteran was noted to have first recognized 
tinnitus in 2003 to 2004 at a VA examination in November 2005.  
The examiner rendered the opinion that the Veteran's tinnitus was 
not related to the Veteran's military noise exposure.  The 
examiner explained that the Veteran had reported that he first 
noticed tinnitus in 2003 to 2004 and that since the onset was 
more than 50 years after separation from service it was not 
related to the Veteran's military noise exposure.

In a statement dated in July 2007 the Veteran reported that a VA 
physician in June 2005 had indicated that the Veteran had 
tinnitus due to exposure to noise from heavy artillery while 
aboard the U.S.S. New Jersey.  Review of the treatment note from 
the VA physician, dated in June 2005, does not reflect that the 
physician associated the Veteran's tinnitus with the Veteran's 
noise exposure in service.  

At the VA C&P audiological examination dated in October 2010 the 
Veteran reported that he had tinnitus.  The examiner noted that a 
prior VA C&P report indicated that the Veteran first found his 
tinnitus to be noticeable in 2003 to 2004.  The examiner noted 
that the Veteran was taking several medications that have 
possible ototoxic/tinnitus side effects.

Although the evidence associated with the claims file subsequent 
to the November 2005 RO rating decision denying entitlement to 
service connection for tinnitus is new, the evidence is not 
material because it does not associate the Veteran's tinnitus 
with the Veteran's active service.  Therefore, the Board finds 
that new and material evidence to reopen the claim of entitlement 
to service connection for tinnitus has not been received, and 
that the appeal must be denied.  As the Veteran has not fulfilled 
his threshold burden of submitting new and material evidence to 
reopen the finally disallowed claim, his application to reopen 
must be denied.

III.  Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1.  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises 
from the initially assigned rating, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected bilateral hearing loss is 
currently evaluated as noncompensably disabling.  Hearing loss is 
rated under the criteria of 38 C.F.R. § 4.85, Diagnostic Code 
6100.  Evaluations of defective hearing are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are rendered.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  Hearing 
impairment is determined by averaging the hearing impairment at 
each of the four designated frequencies (1000, 2000, 3000, and 
4000 Hertz).  38 C.F.R. § 4.85.  This results in a Puretone 
Threshold Average for each ear.  Id.  The Puretone Threshold 
Average is charted, in conjunction with the Speech Discrimination 
Percentage for that ear, in Table VI of 38 C.F.R. § 4.85.  Id.  
This results in a score, expressed as a Roman numeral, for each 
ear.  Id.  The Roman numeral scores for both ears are then 
charted in Table VII of 38 C.F.R. § 4.85, and the intersection of 
the scores provides the percentage of disability.  Id.

Exceptional patterns of hearing impairment, which cannot always 
be accurately assessed under the standards of 38 C.F.R. § 4.85, 
may be evaluated under the provisions of 38 C.F.R. § 4.86.  These 
provisions apply when either the puretone threshold at each of 
the four specified frequencies is 55 decibels or more, 38 C.F.R. 
§ 4.86(a), or when the puretone threshold is 30 decibels or less 
at 1000 Hertz and 70 decibels or more at 2000 Hertz, 38 C.F.R. § 
4.86(b).  If either of these provisions applies, each ear is 
evaluated separately.  See 38 C.F.R. § 4.86.  The Roman numeral 
designation for the ear with an exceptional pattern of hearing 
impairment is derived from Table VI or VIa, whichever results in 
the higher numeral. When 38 C.F.R. § 4.86(b) is applicable, the 
assigned numeral is elevated to the next higher Roman numeral.  
See id.

Table VIa will also be applied when an examiner certifies that 
the use of the speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc.  See 38 C.F.R. § 4.85(c).

In a statement dated in December 2006 the Veteran's spouse 
reported that the Veteran had hearing loss since she met him in 
January 1956.

In December 2006 the Veteran underwent an outpatient VA 
audiological consultation.  The Veteran reported hearing 
difficulty in most listening situations.  He reported significant 
increase in communication problems with communication when 
background noise was present.  

On the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
25
65
85
49
LEFT
30
55
75
85
61

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 76 percent in the left ear.

The examiner diagnosed the Veteran with normal hearing through 
2000 Hz sloping to profound sensorineural hearing loss in the 
right ear and borderline normal hearing sloping to profound 
sensorineural hearing loss in the left ear.  

The Board notes that the results of the audiological evaluation 
do not reveal any exceptional pattern of hearing loss.  38 C.F.R. 
§ 4.86.

The mechanical application of the Rating Schedule to the December 
2006 VA audiological evaluation shows that the Veteran had level 
I hearing in his right ear and level IV hearing in his left ear, 
which warrants a noncompensable evaluation under Diagnostic Code 
6100.

In a VA treatment note, dated in February 2007, the Veteran was 
indicated to be issued hearing aids.

In June 2007 the Veteran was afforded a VA C&P audiological 
examination.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
20
55
75
43
LEFT
30
55
70
85
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 48 percent in the left ear.

The Veteran was diagnosed with hearing within the normal limits 
from 250 to 2000 Hz steeply sloping to a moderate to profound 
sensorineural hearing loss in the right ear and mild/moderate 
hearing loss from 250 to 2000 Hz steeply sloping to a severe to 
profound sensorineural hearing loss in the left ear.

The Board notes that the results of the audiological evaluation 
do not reveal any exceptional pattern of hearing loss.  38 C.F.R. 
§ 4.86.

The mechanical application of the Rating Schedule to the June 
2007 VA audiological evaluation shows that the Veteran had level 
I hearing in his right ear and level VIII hearing in his left 
ear, which warrants a noncompensable evaluation under Diagnostic 
Code 6100.

In a statement dated in August 2007 the Veteran's daughters 
reported that the Veteran had been hard of hearing for as long as 
they could remember.

In October 2010 the Veteran was afforded a VA C&P audiological 
examination.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
20
60
80
45
LEFT
30
55
80
90
64

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 76 percent in the left ear.

The Veteran was diagnosed with right ear hearing within normal 
limits from 250 to 2000 Hz falling to a moderately severe 
sensorineural hearing loss at 3000 Hz, and a severe loss at 4000 
Hz.  He was diagnosed with mild to moderate hearing loss at 1000 
to 2000 Hz and a profound loss at 4000 to 8000 Hz in the left 
ear.

The examiner noted that the Veterans hearing loss would affect 
social functioning when listening in adverse listening situations 
such as significant ambient noise, multiple people talking, or 
the speaker is a great distance from the Veteran.  The examiner 
stated that this can be successfully addressed with strategies 
that better position the Veteran to hear.  The examiner indicated 
that the Veterans hearing loss alone should not be a barrier to a 
social functioning when reasonable communication strategies are 
utilized.  The examiner noted that the Veteran's bilateral 
hearing loss should not be a barrier to telephone usage unless he 
is talking on the telephone in a noisy environment.  The examiner 
recommended that the Veteran sit closer to the television or 
radio and that the Veteran may have difficulty if he is seated 
further away or there is significant ambient sound.  The examiner 
noted that the Veteran may have difficulty hearing high pitched 
beeps from a microwave or an alarm clock.  The examiner rendered 
the opinion that the Veteran's bilateral hearing loss alone 
should not be a barrier to a wide range of occupational 
environments.  The examiner stated that many individuals with the 
Veteran's degree of hearing loss, or worse, function well in many 
occupational settings; however, that the Veteran's hearing loss 
could cause some problems depending on the vocation.  The Veteran 
may have difficulties in very noisy environments and in 
environments that require him to often use non face-to-face 
communications equipment, or in jobs which require a great deal 
of attention to high pitched sounds.  The examiner noted that the 
Veteran indicated that his hearing loss did not interfere with 
his occupational functioning.

The Board notes that the results of the audiological evaluation 
do not reveal any exceptional pattern of hearing loss.  38 C.F.R. 
§ 4.86.  The mechanical application of the Rating Schedule to the 
October 2010 VA audiological evaluation shows that the Veteran 
had level I hearing in his right ear and level IV hearing in his 
left ear, which warrants a noncompensable evaluation under 
Diagnostic Code 6100.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that his 
bilateral hearing loss warrants a compensable schedular 
evaluation during any period on appeal.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court, 
noted that VA had revised its hearing examination worksheets to 
include the effect of the Veteran's hearing loss disability on 
occupational functioning and daily activities.  See Revised 
Disability Examination Worksheets, Fast Letter 07-10 (Dep't of 
Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. 
§ 4.10 (2010).  The Court also noted, however, that even if an 
audiologist's description of the functional effects of the 
Veteran's hearing disability was somehow defective, the Veteran 
bears the burden of demonstrating any prejudice caused b a 
deficiency in the examination.  The Board notes that the effect 
of the Veteran's bilateral hearing loss on the Veteran's 
occupational functioning and daily activities was specifically 
addressed by the examiner in the October 2010 VA C&P examination 
report.  Thus the Board finds that the examination in adequate.

The Board has considered whether the Veteran's claim warrants 
referral to the Chief Benefits Director of VA's Compensation and 
Pension Service under 38 C.F.R. § 3.321.  The Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. Peake, 22 
Vet. App. 111 (2008).  The Court stated that the RO or the Board 
must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.  Id.

The Veteran does not meet the criteria for a compensable rating 
for bilateral hearing loss and there are no aspects of this 
disability not contemplated by the schedular criteria.  
Therefore, referral by the RO to the Chief Benefits Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is 
not warranted.  Id.

Finally, where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating possible; 
and (3) submits evidence of unemployability, the requirement in 
38 C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider whether 
the Veteran is entitled to a total rating for compensation 
purposes based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of 
a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  In this case, the Veteran has not alleged that he was 
unemployable during the course of the appeal.  Indeed the Veteran 
reported during the October 2010 VA C&P examination that his 
hearing loss did not interfere with his occupational functioning.  
Moreover, there is no evidence of unemployability; accordingly, 
TDIU is not raised by the record.


ORDER

New and material evidence having not been received, the 
application to reopen the claim for service connection for 
tinnitus is denied.

Entitlement to a compensable initial rating for bilateral hearing 
loss is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


